Order affirmed, with twenty dollars costs and disbursements, without prejudice to an application by defendant Joseph Blaehman for a jury trial of the legal causes of action under section 429 of the Civil Practice Act. No opinion. Present — Townley, Glennon, Untermyer, Dore and Callahan, JJ.; Untermyer, J. concurs in affirmance as to defendant Advance Machinery Exchange, Inc., upon the ground that its remedy was to apply for an order framing the issues to be submitted to the jury, and dissents and votes to reverse the order and grant the motion as to the defendant Joseph Blaehman upon the ground that only legal causes of action are asserted against that defendant.